VAN FossaN,
dissenting: I am unable to agree with the majority of the Board in this case. In my judgment the conclusion announced is contrary to well seasoned authority, Willcuts v. Douglas, supra, and is an open invitation to income tax evasion. This case and the recent Board cases on which it is based point the way *787by which taxpayers may by indirection accomplish that which can not be done directly, i. e., the deduction of items of expense not recognized or permitted by the governing statute.
Adams agrees with this dissent.